Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: The applicants use of capitalization to describe common nouns such as “Roll Diameter”, “Surface Area”, “Package Length”, “Package Height”, Package Depth”, etc. throughout the specification is improper English and not seen to be used for any proper manner. Such capitalization should be eliminated and replaced by proper small letter replacements.  
Appropriate correction is required.

Claims 1-5, 7-8, 11-16, 23-24, 27-35, 38-39, and 42-53 are objected to because of the following informalities: Each identified claim contains at least one capitalized noun or capitalized compound noun that is improper English and should be corrected to not be capitalized. In claim 1, line 11 and claim 7, line 1, singular “plurality” is the noun, so “are” should be --is--. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-56 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a generic capitalized form and, accordingly, the identification/description is indefinite.
In claim 1, line 2, “disposed as aisle facing” is indefinite, as “aisle” has not been defined nor is it part of the claimed shelf. In line 13, the use of “and/or” is rendered indefinite by the indefinite use of the slash, and the phrasing in lines 13-14 should be --are at least one of manufactured by the same company and comprise the same brand  name--.  See similar indefinite usage of “and/or” in claim 12, line 6 and claim 37, line 2, where similar use of “at least one of…” is suggested. 
In claim 13, lines 3-4, “Roll Firmness(sic) is greater (less firm)” is further indefinite due to the use of a parenthesized limitation, which is improper and indefinite, and “greater (less firm)” would appear to be contradictory one as 
In claim 14, line 4, “Total Dry Tensile Strength (sic) is less (less strong)” is further indefinite due to the use of a parenthesized limitation, which is improper and indefinite, and “less (less strong)” would appear redundant, which render the phrasing indefinite. 
In claims 16 and 17, the term “2 ply” should be --two ply--, as numerals should be avoided in claim language unless expedient, where here such is not. See also unnecessary numerals employed in claims 21, 22, 23(twice), and 24(twice).
In claims 18 and 19, the parenthesized recitations are indefinite and redundant.    
In claim 38, lines 2, 3, 4 and 4-5, “Total Wet Tensile Strength (sic) is less (less strong)” is further indefinite due to the use of a parenthesized limitation, which is improper and indefinite, and “less (less strong)” would appear redundant, which renders the phrasing indefinite. See also claim 39, lines 2, 3, and 4(twice).  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 12-15, 18-19, 25, and 27-53 are rejected under 35 U.S.C. 103 as being unpatentable over Legault et al. (2007/0095705). Disclosed is a retail store shelf array of disposable rolled products (Figures 8-12 and paragraphs 0043 and 0048, rolled paper products) comprising a first package (one of 20 and 64-68)) comprising a first front face disposed as aisle facing (or outwardly of the shelf), the first package comprising a first plurality of disposable, fibrous, rolled products (paragraphs 0043 and 0048, rolled bath tissue), the first plurality of disposable, fibrous, rolled products comprising a first average roll diameter, a second package (another one of 20 and 64-68) comprising a second front face disposed as aisle facing (or outwardly of the shelf), the second package comprising a second plurality of disposable, fibrous, rolled products (paragraphs 0043 and 0048, rolled paper towels), the second plurality of disposable, fibrous, rolled products comprising a second average roll diameter, wherein the first front face has a larger surface area than the second front face (the first package is larger than the second package amongst two of 20 and 64-68), wherein the second plurality of disposable fibrous rolled products is paper towel rolls, and wherein the first and second packages are manufactured by the same company or comprise the same brand name (as evidenced by brand name or brand logo 4).  Legault et al. disclose having different packages of similar but different size contents (paper towels or bath tissue) on the same shelf. Official notice is taken that paper towel rolls and toilet paper rolls have come in different sizes and numbers of rolls in various sized packages. To provide a shelf array of Legault et al. with various sizes and shapes of packages with .
As to claim 2, since the size of the rolls of the first package is smaller than the rolls of the second package, to have the smaller rolls of the first package be more than the larger rolls of the second package would be expected.    
As to claims 3 and 4, the larger first package is shown to have a greater package length and height than the smaller second package.
As to claim 12, Legault et al. disclose more than two different sized packages.
As to claim 13, Official Notice is taken that it has been long known to provide disposable fibrous rolled products of paper of differing roll firmness amongst paper towels and bath tissue and within each type due to consumer desired usage, and to provide them in the same array on a shelve in the same general location has long been known.   
As to claim 14 and 15, Official Notice is taken that it has been long known to provide disposable fibrous rolled products of paper of differing total dry tensile strength amongst paper towels and bath tissue and within each type due to consumer desired usage, and to provide them in the same array on a shelve in the same general location has long been known.  
As to claims 18 and 19, the particular disposition of the three different packages as in Legault et al. is not seen to render any new and unexpected result. 

As to claim 27, the relative individual roll firmness is not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claims 28 and 29, the relative individual package firmness is not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claims 30 and 31, the relative individual inner and outer roll firmnesses are not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claim 32, the relative individual basis weight is not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.

As to claim 34, the relative individual first and second softness values are not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claim 35, the relative individual first and second lint values are not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claims 36 and 37, Legault et al. disclose identifying indicia on the individual packages. To employ particular indicia particular to the content to convey a particular identifying feature of the content would not be an inventive step. If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  

As to claims 40 and 41, Legault et al. disclose rolls of paper towels, which are officially noted to be usually textured and perforated. 
As to claims 42-53, the individual roll diameters are not seen to provide any new or unexpected result by their selection. A change in size is generally recognized as being within the level of ordinary skill in the art.  

Claims 1-5, 7-8, 10-15, and 18-53 are rejected under 35 U.S.C. 103 as being unpatentable over Legault et al. (2007/0095705) in view of Moore et al. (2012/0234712). Legault et al;. discloses a retail store shelf array of disposable rolled products (Figures 8-12 and paragraphs 0043 and 0048, rolled paper products) comprising a first package (one of 20 and 64-68)) comprising a first front face disposed as aisle facing (or outwardly of the shelf), the first package comprising a first plurality of disposable, fibrous, rolled products (paragraphs 0043 and 0048, rolled bath tissue), the first plurality of disposable, fibrous, rolled products comprising a first average roll diameter, a second package (another one of 20 and 64-68) comprising a second front face disposed as aisle facing (or outwardly of the shelf), the second package comprising a second plurality of disposable, fibrous, rolled products (paragraphs 0043 and 0048, rolled paper towels), the second plurality of disposable, fibrous, rolled products comprising a second .
As to claim 2, since the size of the rolls of the first package is smaller than the rolls of the second package, to have the smaller rolls of the first package be more in number than the larger rolls of the second package would be expected.    
As to claims 3 and 4, the larger first package is shown to have a greater package length and height than the smaller second package. 
As to claim 5, Moore et al. further disclose packages of various heights, widths and depths which may be provided in various dispositions as in Legault et al..
As to claim 7, Moore et al. further disclose relatively axially longer and shorter rolls of various paper products. 

As to claim 10, Moore et al. further disclose similarly oriented contents disposed in different size packages. 
As to claim 11, Moore et al. disclose different size packages having the same package height. 
As to claim 12, Legault et al. disclose more than two different sized packages.
As to claim 13, Official Notice is taken that it has been long known to provide disposable fibrous rolled products of paper of differing roll firmness amongst paper towels and bath tissue and within each type due to consumer desired usage, and to provide them in the same array on a shelve in the same general location has long been known.   
As to claim 14 and 15, Official Notice is taken that it has been long known to provide disposable fibrous rolled products of paper of differing total dry tensile strength amongst paper towels and bath tissue and within each type due to consumer desired usage, and to provide them in the same array on a shelve in the same general location has long been known.  
As to claims 18 and 19, the particular disposition of the three different packages as in Legault et al. is not seen to render any new and unexpected result. 
As to claims 20-24, Moore et al. further discloses individual packages may be provided in various sizes with various numbers of rolls, the various 
As to claims 25 and 26, the relative weight depends on number, size and density of the fibrous rolled products, and to vary such is not seen to provide any new or unexpected result to the appearance of the array. 
As to claim 27, the relative individual roll firmness is not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claims 28 and 29, the relative individual package firmness is not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claims 30 and 31, the relative individual inner and outer roll firmnesses are not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claim 32, the relative individual basis weight is not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product 
As to claim 33, the relative individual first and second roll densities are not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claim 34, the relative individual first and second softness values are not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claim 35, the relative individual first and second lint values are not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claims 36 and 37, Legault et al. disclose identifying indicia on the individual packages. To employ particular indicia particular to the content to convey a particular identifying feature of the content would not be an inventive step. If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 
As to claims 38 and 39, the relative individual total wet tensile strengths are not seen to distinguish any particular change to the claimed array except particular content. Should such be argued otherwise, restriction to a particular fibrous product property may require a restriction amongst the various claimed fibrous product properties.
As to claims 40 and 41, Legault et al. disclose rolls of paper towels, which are officially noted to be usually textured and perforated. 
As to claims 42-53, the individual roll diameters in the array are not seen to provide any new or unexpected result by their selection. A change in size is generally recognized as being within the level of ordinary skill in the art.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of McIver et al. (2010/0122929). McIver et al. disclose a shelf (see upper shelf of Figure 3) having a first shelf column (left column) of a first number of first packages and a second shelf column (right column) of a second number of second packages wherein the first number is greater than the second number. To provide additional packages to the columns would have been within the level of ordinary skill in the art. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the respective art.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Patterson et al. (2008/0078685). Paterson et al. disclose a brand name disposed on various surfaces (see paragraph 0031) of a similar package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an array of packages on shelves of Legault et al. in various dispositions as claimed as long as the brand name is facing out, as such a modification would predictably allow the retailer’s efficient common use of the available area. It has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japikse, 86 USPQ 70.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Knoblauch et al. (9,242,775). Knoblauch et al. disclose that two ply disposable fibrous rolled products of paper, as well as one ply or more than two ply disposable fibrous rolled products of paper was generally well known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the packages of Legault et al. in endless numbers of known variations of disposable fibrous rolled product including the number of plies as claimed as such a modification would predictably allow a consumer a choice of desired product.  

Claims 16-17, 40-41 and 54-55 are further rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of DuVal et al. (8,662,301). The previous art does not identify the paper products as particular plies, .   

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of KR 467346. KR 467346 discloses a roll dispenser extension hanger (10 and 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the roll packages of Legault et al. with an additional roll dispenser extension hanger of KR 467346 to suspend and render accessible the individual rolls for subsequent use.  

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG